Citation Nr: 1702351	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  09-18 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for glaucoma, to include as due to exposure to herbicides and secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active military service from June 1962 to June 1965 and from September 1965 to September 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Indianapolis, Indiana.  

A hearing was held before the undersigned in April 2014.  The transcript is of record.

This case was previously before the Board in June 2014 and February 2016 when it was remanded for additional development.  The requested development has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board apologizes for the delay but finds that another remand is necessary to ensure substantial compliance with prior remand orders.  See Stegall, 11 Vet. App. 268.  

As noted in the February 2016 remand order, the Board found that VA examiners had not provided adequate opinions with supporting rationale addressing the etiology of the Veteran's glaucoma.  On remand, the Board ordered that an opinion be obtained addressing whether the Veteran's glaucoma is (a) related to his active service, including in service eye infection and/or exposure to herbicides, or is (b) proximately due to or aggravated (chronically worsened by) his service-connected diabetes mellitus and/or hypertension.  The examiner was directed to support all opinions with rationale.

Pursuant to the Board remand, a VA examination was conducted in June 2016.  The examiner diagnosed open angle glaucoma in both eyes and stated that the condition is less likely than not related to service, including the Veteran's in-service eye infection or exposure to herbicides.  No explanation, or rationale, for this finding was provided and as such, the opinion is inadequate for rating purposes.

The examiner further opined that the Veteran's glaucoma is less likely than not proximately due to or aggravated by service-connected diabetes and or hypertension.  The examiner stated that there was no evidence of neovascular glaucoma.  No further rationale was provided in support of the opinion.  The Board as a fact finder is not permitted to interpret the relevance behind the examiner's notation of "no neovascular glaucoma."  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Consequently, since the examiner failed to provide a rationale in support of the opinion addressing the relationship between glaucoma and his service-connected diabetes and hypertension, the opinion is inadequate for rating purposes.

Again, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As the examination is inadequate and does not respond completely to the Board's February 2016 remand instructions, the claim must be remanded for a responsive addendum opinion.  See Stegall, 11 Vet. App. at 271.


Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims file updated VA treatment records, if any.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2. Thereafter, return the claims file to the examiner who performed the Veteran's examination in June 2016 so that an addendum may be prepared.  If the examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination.

After review of the claims file, and examination of the Veteran if necessary, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's glaucoma is related to his active service, including an in-service eye infection and/or exposure to herbicides.  The examiner must specifically address the in-service eye infection and exposure to herbicides in the rationale supporting the opinion.  

If the opinion to the foregoing is negative, then the examiner must opine whether it is at least as likely as not that the Veteran's glaucoma is proximately due to (caused by) his service-connected diabetes mellitus and/or hypertension.  

If the opinion to the foregoing is negative, then the examiner must opine whether it is at least as likely as not that the Veteran's glaucoma has been aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected diabetes mellitus and/or hypertension.  The examiner must specifically address the relationships between glaucoma and diabetes and glaucoma and hypertension.

In providing these opinions, the examiner must provide a complete rationale for any opinion provided.  In other words, the examiner must explain his or her reasoning for each opinion, supported by the facts and medical principles. 

3. The RO should ensure that the requested development has been substantially completed, to include making sure that the requested opinions have been provided with adequate rationale in compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

4. After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


